DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the amendments to the claims filed on 05/26/2022 in which claims 1, 6, 9, and 22 have been amended, claims 10 and 14-21 have been cancelled, and claims 23-25 have been added; claims 1- 9, 11-13, and 22-25 are pending in the instant application and are examined on the merits herein.   

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. This action is non-final.

Specification Objections
	The objections to the specification have been withdrawn in view of the amendments to the specification. 

Claim Interpretation under 112(f)
	The interpretation of claim 9 under 112(f) has been rendered moot by the amendment to claim 1.

Claim Rejections under 35 U.S.C. 101 and 35 U.S.C. 102
	Applicant’s claim amendments and arguments filed 05/26/2022 have been fully considered and are found partially persuasive and/or where the claim amendments necessitated the new grounds of rejection. The 35 U.S.C. 101 rejection of claim 9 has been withdrawn as claim 9 is not rejectable under 35 U.S.C. 101 as a whole for depending upon claims 1, 5, and 6. 
Regarding amended claim 1, the applicant has added the limitations drawn to the pre-determining procedure mentioned in claim 9 into claim 1. The applicant asserts on pages 9-10 that the cited primary reference for claim 1 fails to teach or suggest all of the limitations as recited in amended claim 1. The arguments set forth by the applicant regarding the primary reference Berard are as follows: the applicant asserts that Berard fails to teach the pre-determining procedure as a part of amended claim 1. 
In response to applicant’s arguments, as explained in the previous Office Action dated 12/30/2021 the pre-determining procedure set forth by the Applicant does not amount to more than utilizing Poiseuille’s Law of fluid dynamics, a mathematical concept which describes the relationship of laminar flow rate of a vessel to other flow parameters including radius of the vessel, to analyze a reference set of previously obtained empirical measurements of a hemodialysis patient to identify the optimum diameter of a reconstructed venous segment. This judicial exception is not integrated into a practical application because the abstract idea is simply being directed to be used in the specific application of closing an arteriovenous fistula reconstructed venous segment and does not add any further limitation. As the pre-determining steps are a mere application of a judicial exception to 35 U.S.C. 101, they lend no patentable weight to the claimed method of surgical reconstruction of an arteriovenous fistula. Since Berard discloses the method steps of reconstruction, and the pre-determining steps lend no patentable weight to the claim, Berard reasonably teaches the limitations of the claimed procedure. Thus, Berard discloses or teaches the limitations at issue as recited in the claim and the rejection of claim 1 is maintained. 
Regarding amended claim 22, the applicant has added the limitations drawn to the pre-determining procedure mentioned in claim 9. The applicant asserts on pages 9-10 that the cited primary reference for claim 22 fails to teach or suggest all of the limitations as recited in amended claim 22. The arguments set forth by the applicant regarding the primary reference Berard are as follows: the applicant asserts that Berard fails to teach the pre-determining procedure as a part of amended claim 22. 
As the arguments set forth by the applicant regarding claim 22 and the amendments made to claim 22 are analogous to those of claim 1, the examiner’s response is the same and the examiner maintains the rejection of claim 22.  

Claim Rejections under 35 U.S.C. 103
Applicant’s claim amendments and arguments filed 05/26/2022 have been fully considered and are not found persuasive and/or where the claim amendments necessitated the new grounds of rejection.
The applicant asserts on page 10 that the cited teaching reference for claim 11 fails to teach or suggest all of the limitations as recited in amended claim 1. The arguments set forth by the applicant regarding the teaching reference Orion are as follows: the applicant asserts that Orion fails to teach the pre-determining procedure as a part of amended claim 1. 
In response to applicant’s arguments, as explained in the previous Office Action dated 12/30/2021 Orion teaches the limitation of using an implantable blood vessel external support within the range of diameters as claimed in claim 11 according to its broadest reasonable interpretation. As Orion was not used to teach or suggest the limitations of amended claim 1, the rejection of claim 11 is maintained. 

Priority
	The instant application claims priority to Provisional Application no. 62/807,931 filed on 02/20/2019. Priority is given for claims 1-9, 11-13, and 22-25 to the prior-filed application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9, which is dependent upon claims 1, 5, and 6, recites that the method comprises using said procedure for pre-determining as originally recited in claim 1 as a part of closing the reconstructed venous segment. The pre-determining procedure has been claimed in claim 1 as a part of covering and supporting the reconstructed venous segment, so claim 9 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-13, and 22 is rejected under 35 U.S.C. 103 as being unpatentable over "Salvage Treatment for Venous Aneurysm Complicating Vascular Access Arteriovenous Fistula" to Berard (PTO-892).
Regarding claim 1, Berard teaches a method for treating an arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm) in a hemodialysis patient whose arteriovenous fistula exhibits abnormally high venous blood flow or/and pressure (pg. 101 para. 3 lines 6-14), the method comprising: surgically reconstructing the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm), for forming an arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein; pg. 101 para. 5 lines 16-17), and covering and supporting said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein) with an implantable blood vessel external support (Fig. 3; pg. 102 para. 1 lines 4-6), such that the arteriovenous fistula exhibits normal venous blood flow and pressure (pg. 103 para. 5 lines 8-11).
Berard differs from the instantly claimed invention in that Berard fails to specifically disclose that the covering and supporting step of the method includes using a procedure for pre-determining a desired arteriovenous fistula reconstructed venous segment lumen diameter; however, Berard does disclose performing Color Doppler Ultrasound during the pre-operative assessment to determine the length and diameter of the aneurysm, detect intraluminal thrombus, identify stenoses, and measure flow (pg. 101 para. 4 lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to analyze the set of empirical measurements taken during the pre-operative assessment of Berard in a mathematical model, because one of ordinary skill in the art would be fully capable of performing pre-surgical calculations based on empirical measurements to determine an appropriate post-surgical diameter.
 

    PNG
    media_image1.png
    260
    346
    media_image1.png
    Greyscale

Figure 1. Arrow used to point out opened and disconnected end of the arteriovenous fistula dilated venous segment. 

Regarding claim 2, Berard teaches that surgically reconstructing the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm) includes radially cutting through an end portion of the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm), so as to open and disconnect said arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm) end from the adjacent remaining venous portion of the arteriovenous fistula (pg. 101 para. 5 lines 5-6), thereby forming an opened and disconnected end of the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm, arrow).
Regarding claim 3, Berard teaches that radially cutting is performed at either a proximal location or at a distal location relative to the midline of the patient's body, so as to form a corresponding proximal radial cut, or a distal radial cut, through the proximal end portion, or through the distal end portion, respectively, of the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm, arrow showing a distal cut; pg. 101 caption under Fig. 1).


    PNG
    media_image2.png
    259
    345
    media_image2.png
    Greyscale

Figure 2. Large arrow used to point out longitudinal cut used in resection of venous aneurysms.

Regarding claim 4, Berard teaches that surgically reconstructing the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm) includes longitudinally cutting along the arteriovenous fistula dilated venous segment (Fig. 2, reconstruction of vein, large arrow showing longitudinal cut of venous aneurysm; pg. 102 caption under Fig. 2), so as to form a longitudinal cut extending along the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm).
Regarding claim 5, Berard teaches that surgically reconstructing the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm) includes performing a partial tissue reconstruction procedure on the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm), by removing venous material therefrom (pg. 101 para. 5 lines 16-17), so as to form said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein).
Regarding claim 6, Berard teaches comprising closing said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein; pg. 101 para. 5 lines 17-18), to a desired arteriovenous fistula reconstructed venous segment lumen diameter (Fig. 2; pg. 102 caption under Fig. 2).
Regarding claim 7, Berard teaches that closing of said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein) includes using a venous segment lumen diameter forming device (Fig. 2; pg. 101 para. 5 line 14), around which tissue of said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein) is worked on (Fig. 2; pg. 101 para. 5 lines 14-15), in order to facilitate forming of said desired arteriovenous fistula reconstructed venous segment lumen diameter (Fig. 2; pg. 102 caption under Fig. 2).
Regarding claim 8, Berard teaches that the venous segment lumen diameter forming device is a mandrel or mandrel-type device (Fig. 2; pg. 101 para. 5 line 14).
Regarding claim 9, claim 9 is directed to the application of a judicial exception (utilizing mathematical concepts to analyze empirical measurements) to 35 U.S.C. 101; therefore, it lends no patentable weight to the claimed method of surgical reconstruction of an arteriovenous fistula. This judicial exception is not integrated into a practical application because the abstract idea is simply being directed to be used in the specific application of closing an arteriovenous fistula reconstructed venous segment and does not add any further limitation.
Berard differs from the instantly claimed invention in that Berard fails to specifically disclose that the closing step of the method includes using a procedure for pre-determining a desired arteriovenous fistula reconstructed venous segment lumen diameter; however, Berard does disclose performing Color Doppler Ultrasound during the pre-operative assessment to determine the length and diameter of the aneurysm, detect intraluminal thrombus, identify stenoses, and measure flow (pg. 101 para. 4 lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to analyze the set of empirical measurements taken during the pre-operative assessment of Berard in a mathematical model, because one of ordinary skill in the art would be fully capable of performing pre-surgical calculations based on empirical measurements to determine an appropriate post-surgical diameter.
Regarding claim 12, Berard teaches that covering and supporting said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein) with said implantable blood vessel external support includes performing anastomosis on said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein; pg. 102 para. 1 lines 9-11), by anastomotically connecting an opened and disconnected end of said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein) to the adjacent remaining venous portion of the arteriovenous fistula, so as to form an anastomosis site that connects said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein) to the arteriovenous fistula (pg. 103 para. 5 lines 4-8), such that said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein) becomes a longitudinally continuous, integral part of the arteriovenous fistula. 
Regarding claim 13, making final adjustments of configuration of said blood vessel external support fitted over said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein), such that said blood vessel external support fully covers and supports entire lengths of said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein) and of said anastomosis site (Fig. 4; pg. 102 para. 1 lines 10-11). 
Regarding claim 22, Berard teaches a method of using an implantable blood vessel external support (pg. 102 para. 1 lines 4-6) in the treatment of a hemodialysis arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm), in a hemodialysis patient whose arteriovenous fistula exhibits abnormally high venous blood flow or/and pressure (pg. 101 para. 3 lines 6-14), the method comprising: surgically reconstructing the arteriovenous fistula dilated venous segment (Fig. 1, venous aneurysm), for forming an arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein; pg. 101 para. 5 lines 16-17, Fig. 4), and covering and supporting said arteriovenous fistula reconstructed venous segment (Fig. 2, reconstruction of vein) with the implantable blood vessel external support (Fig. 3; pg. 102 para. 1 lines 4-6), such that the arteriovenous fistula exhibits normal venous blood flow and pressure (pg. 103 para. 5 lines 8-11).
Berard differs from the instantly claimed invention in that Berard fails to specifically disclose that the covering and supporting step of the method includes using a procedure for pre-determining a desired arteriovenous fistula reconstructed venous segment lumen diameter; however, Berard does disclose that Color Doppler Ultrasound was performed during the pre-operative assessment to determine the length and diameter of the aneurysm, detect intraluminal thrombus, identify stenoses, and measure flow (pg. 101 para. 4 lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to analyze the set of empirical measurements taken during the pre-operative assessment of Berard in a mathematical model, because one of ordinary skill in the art would be fully capable of performing pre-surgical calculations based on empirical measurements to determine an appropriate post-surgical diameter.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berard as applied to claim 1 above, and further in view of PG Pub no. US20160045304 to Orion (PTO-892).
Regarding claim 11, Berard teaches using an implantable blood vessel external support having an inner diameter within a range of between 4 mm and 9 mm, specifically 6-8 mm (pg. 102 para. 1 lines 4-8).
The teachings of Berard differ from that of the instantly claimed invention in that Berard does not teach that the implantable blood vessel external support comprises a braided body. 
Orion teaches an implantable blood vessel external support that comprises a braided body (Fig. 4, para. 0084 lines 3-5).
Orion is considered to be analogous to the claimed invention because it teaches using an implant to support a blood vessel. It would have been obvious to one of ordinary skill in the art to combine the teachings of the prior art and modify the implantable blood vessel external support of Berard to comprise a braided body as taught by Orion for increasing the strength and flexibility of the support (see para. 0090 lines 9-14). 

Claims 23-25 is rejected under 35 U.S.C. 103 as being unpatentable over Berard as applied to claim 22 above, and further in view of "Current Tools for Prediction of Arteriovenous Fistula Outcomes" to McGrogan (PTO-892). 
Claims 23-25 are directed to the application of a judicial exception (utilizing mathematical concepts to analyze empirical measurements) to 35 U.S.C. 101; therefore, they lend no patentable weight to the claimed method of surgical reconstruction of an arteriovenous fistula. This judicial exception is not integrated into a practical application because the abstract idea is simply being directed to be used in the specific application of closing an arteriovenous fistula reconstructed venous segment and does not add any further limitation.
Regarding claims 23-25, Berard differs from the instantly claimed invention in that Berard fails to specifically disclose that the method further comprises forming and using a reference set of mean arterial blood pressure measurements to confirm the pre-determined venous segment lumen diameter effectiveness, modelling the set of empirical measurements taken, or that the model generates data in the form of blood pressure or volumetric flow rate as a function of volumetric flow rate; however, Berard does disclose that Color Doppler Ultrasound was performed during the pre-operative assessment to determine the length and diameter of the aneurysm, detect intraluminal thrombus, identify stenoses, and measure flow (pg. 101 para. 4 lines 1-3).
McGrogan teaches that arteriovenous fistula outcomes are at least partially governed by Poiseuille’s law of hemodynamics (pg. 282-283 lines 4-13).
McGrogan is considered to be analogous to the instant application in that McGrogan teaches current practices in relation to pre-operative assessment prior to AVF formation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to analyze the set of empirical measurements taken during the pre-operative assessment of Berard in a mathematical model, because one of ordinary skill in the art would be fully capable of performing pre and post-surgical calculations using a model based on empirical measurements to determine and confirm an appropriate post-surgical diameter. Further, one of ordinary skill in the art before the effective filing date of the instant application would have been motivated to analyze the set of empirical measurements of Berard in a model specifically incorporating blood pressure and volumetric flow rate as functions of venous lumen diameter such as in Poiseuille’s law, because McGrogan teaches that Poiseuille’s law describes the essential determinants of blood flow such as pressure difference, radius or diameter, viscosity, length and volumetric flow rate (pg. 282-283 para. 4 lines 1-5; Formula 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Linnae E. Raymond/
Examiner, Art Unit 3781                                                                                                                                                                              /LESLIE R DEAK/, Primary Examiner, Art Unit 3799, 16 August 2022